Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.180 Filed 07/02/21 Page 1 of 12




                          United States District Court
                          Eastern District of Michigan
                               Southern Division

 United States of America,

             Plaintiff,
                                          Hon. Stephen J. Murphy, III
 v.
                                          Case No. 21-cr-20102
 Lee James Mouat,

             Defendant.
                                      /

           United States’ Sentencing Memorandum
      The United States of America hereby files this memorandum in

aid of sentencing.

                     I.      FACTUAL BACKGROUND

      On February 10, 2021, a federal grand jury returned a two-count

indictment charging defendant Lee James Mouat with two counts of

violating 18 U.S.C. § 249. On March 4, 2021, Mouat pleaded guilty to

Count One of the Indictment; in exchange, the government moves to

dismiss Count Two.

      On June 6, 2020, teenaged victims D.F. and T.G. were spending

the afternoon at Lake Erie’s Sterling State Park at the same time the



                                  Page 1 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.181 Filed 07/02/21 Page 2 of 12




defendant, Lee Mouat, was spending the afternoon there with his

family. Mouat, who was then 42 years old, 6’6’’, and approximately 240

pounds, had been drinking and was intoxicated as he and his family

walked back to the parking lot to go home. At the same time, D.F., T.G.,

and a third Black teenager were walking to the parking lot to retrieve a

portable speaker. Mouat and the three teens did not know each other

and had never previously interacted.

      On the way to the parking lot, Mouat, referring to D.F. and his

friends, complained that the “n***ers” were playing “ghetto music.”

Mouat announced that he would smash a cooler over the teenagers’

heads if they said anything to him, and also announced that he wanted

to get into a fight.

      In the parking lot, D.F. stopped to chat with his cousin, who was

seated inside a car. Meanwhile, Mouat began yelling directly at D.F.’s

friends, calling them “n***ers” and telling them that “Black Lives Don’t

Matter,” “N***ers don’t belong at this beach,” and “This is my beach,

n***er.” D.F.’s cousin told Mouat to stop cursing and using “that word.”




                                Page 2 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.182 Filed 07/02/21 Page 3 of 12




      Mouat apologized and walked to his vehicle while stating, “I’ve got

something for you!” He retrieved a heavy, metal bike lock and walked

back to where D.F. had rejoined his friends in the parking lot. See

Figure 1.




                                                     Figure 1

      Mouat then struck D.F. in the face with the bike lock, fracturing

D.F.’s jaw, knocking out three of his teeth, and lacerating his face and

mouth. One of Mouat’s daughters intervened and attempted to stop

Mouat, but he pushed her away. Mouat kicked or struck D.F. in the face

a second time before D.F. lost consciousness.

      Mouat also swung the bike lock at T.G., but missed. Mouat

continued to wield the lock and walk toward T.G., taunting him, “come

here, n***er.”


                                Page 3 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.183 Filed 07/02/21 Page 4 of 12




      A bystander and D.F.’s daughter called 911. When responding

officers arrived, they observed severe trauma to D.F.’s face and mouth

and noticed that D.F. lost consciousness several times. On one occasion,

an officer administered a sternum rub to bring D.F. back to

consciousness. Meanwhile, Mouat repeatedly refused to comply with

officers’ commands to lie down on the ground, and continued to argue

with others in the parking lot, complying only when an officer pointed a

taser at him and ordered him for the third time to lie on the ground.

      An ambulance arrived and transported D.F. to the hospital, where

he received treatment for a fractured jaw, a 2-centimeter “through and

through” laceration to his upper lip, and the loss of three of his teeth.

The injuries that Mouat caused required D.F. to undergo dental

reconstruction surgery. See Figure 2.




                                Page 4 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.184 Filed 07/02/21 Page 5 of 12




                                                   Figure 2

      Mouat took the above actions because of D.F.’s and T.G.’s race—

that is, Mouat willfully caused bodily injury to D.F., and attempted to

cause bodily injury to T.G., because they are Black.

     II.   PLEA AGREEMENT AND PRE-SENTENCE REPORT

      In the plea agreement, the parties stipulated that the applicable

offense level for Count One is 23. The parties agreed that the base

offense level is 14 (the base offense level for aggravated assault). The

parties then stipulated that a 4-level upward adjustment applied

pursuant to § 2A2.2(b)(2)(B) because a dangerous weapon was used, a 5-

level upward adjustment applied pursuant to § A2.2(b)(3)(B) because

the victim sustained serious bodily injury, and a 3-level upward



                                Page 5 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.185 Filed 07/02/21 Page 6 of 12




adjustment applied pursuant to § 3A1.1(a) because the defendant

intentionally selected the victim because of the actual or perceived race

or color of the victim or any person. The parties also stipulated that,

based on his acceptance of responsibility, the defendant is eligible for a

3-level reduction pursuant to § 3E1.1. Under the agreement, the parties

acknowledge that the Court is not bound by these stipulations.

      Consistent with the plea agreement, the Pre-Sentence Report

(PSR) calculates that the defendant’s offense level is 23, and finds that

the defendant has a criminal history category of II. See PSR ¶¶ 29, 35.

The PSR identified no factors that would warrant a departure from the

applicable sentencing guideline range. See PSR ¶¶ 67, 78.

               III. SENTENCING RECOMMENDATION

      When fashioning an appropriate sentence for a defendant, a court

must first consider the applicable Guidelines range under 18 U.S.C. §

3553(a). See United States v. Bolds, 511 F.3d 568, 578 (6th Cir. 2007).

Although the sentencing guidelines are advisory, they are the “starting

point and the initial benchmark” for federal sentencing. Id. at 579

(quoting Gall v. United States, 552 U.S. 38, 49 (2007). Once a court has




                                Page 6 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.186 Filed 07/02/21 Page 7 of 12




determined the appropriate sentencing range, it should then consider

that range in light of the other relevant § 3553(a) factors. Id.

      As calculated in the PSR and stipulated to in the plea agreement,

the defendant’s offense level is 23. An offense level of 23 and a criminal

history category of II yields a Guidelines range of 51 to 63 months.

      After determining the applicable Guidelines range, the court must

consider the sentencing factors enumerated in 18 U.S.C. § 3553(a).

Section 3553 requires the court to consider the need for the sentence

imposed to accomplish certain purposes, including to: 1) reflect the

seriousness of the offense; 2) promote respect for the law; 3) provide just

punishment for the offense; 4) afford adequate deterrence to criminal

conduct; 5) protect the public from further crimes of the defendant; and

6) provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective

manner. § 3553(a)(2). Section 3553(a) also requires the court to consider

the nature and circumstances of the offense and the history and

characteristics of the defendant, and then impose a sentence sufficient

to comply with the purposes outlined in the provision.




                                Page 7 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.187 Filed 07/02/21 Page 8 of 12




      A within-Guidelines prison sentence is necessary to account for

the seriousness of the conduct at issue here: the brutal attack of a high

school student, just days before his graduation, because of his race. D.F.

and T.G., who were trying to enjoy the day at a state park, posed no

threat to defendant Mouat. Indeed, it was Mouat who initiated the

encounter with the teens by shouting racial slurs at them. Following the

verbal attack, Mouat removed himself from the interaction to return to

his vehicle, but rather than leaving, he retrieved a dangerous weapon.

Mouat was not deterred in his attack, despite the intervention of those

around him. D.F.’s cousin told Mouat to stop cursing and using the n-

word at teens; instead, Mouat retrieved a heavy, metal bike lock to beat

the teens. As captured on a bystander cell-phone recording, Mouat’s

own daughter stepped between Mouat and the teens, trying to protect

the teens and to stop her father; undaunted, Mouat pushed her away

and continued his attack. Because of Mouat’s assault, a day at the park

resulted in D.F.’s suffering from a fractured jaw and lacerated lip,

losing several teeth, and requiring dental reconstruction surgery.

      Mouat’s attack is all the more serious because he was motivated

by racial bias. No high school student—indeed, no adult—should be


                                Page 8 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.188 Filed 07/02/21 Page 9 of 12




physically attacked because of their race by a person wielding a metal

bike lock and hurling hate-filled slurs. D.F. and T.G. were attacked

because they have Black skin and were enjoying a state park, and

Mouat believed that “n***ers don’t belong at this beach” and that

“Black Lives Don’t Matter.” A bias-motivated crime such as this one

devastates not only the victim who suffered physical injury, but it also

victimizes entire families and communities by instilling fear that they

too could be targeted because of the color of their skin. Mouat’s sentence

should reflect the seriousness of his bias-motivated offense.

      A within-Guidelines prison sentence is also necessary to promote

respect for the law and to provide just punishment for the offense. A

deviation from the Guidelines would send the message that a violent

attack motivated by racial bias is not deserving of the sanction that

Congress and the Sentencing Commission have deemed to be just

punishment based on the federal courts’ collective sentencing expertise

accumulated over the decades. For similar reasons, a variance would

not afford adequate deterrence of future similar conduct.

      The PSR and Mouat’s record underscores that his conduct here

was not an aberration and that a Guidelines sentence is needed to


                                Page 9 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.189 Filed 07/02/21 Page 10 of 12




protect the public and deter him from future violence against others. He

has apparently long been prone to acting violently and aggressively. See

PSR ¶¶ 33-34, 84. In 2011, Mouat was convicted of carrying a concealed

weapon and aggravated menacing. See PSR ¶ 33. In that case, he had a

verbal altercation with a neighbor. Similar to this case, Mouat could not

control his anger by choosing to walk away. Instead, he went home,

retrieved his gun, returned to confront the neighbor, and fired two shots

into the air. Id. Mouat received a deferred custodial sentence and three

years’ probation but violated the terms of his probation. Id. In 2017,

Mouat was convicted of domestic violence after punching his girlfriend

in the head. See PSR ¶ 34.

      Mouat has also demonstrated racial bias in the past; for example,

his daughter informed investigators that Mouat did not approve of her

having a baby with a Black man, scolding her, “Why are you a n***er

lover,” and telling her that he hopes her child “doesn’t get skin color.”

No downward variance is warranted.

                             IV.   CONCLUSION

      For the reasons set forth above, the United States requests that

the defendant be sentenced to the midpoint of the defendant’s Guideline


                               Page 10 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.190 Filed 07/02/21 Page 11 of 12




range as determined by the Court, and three years of supervised

release.


                                         Respectfully submitted,

                                         Saima S. Mohsin
                                         Acting United States Attorney

                                         Tara Allison
                                         Trial Attorney
                                         USDOJ – Civil Rights Division

                                         /s/ Frances Lee Carlson
                                         Frances Lee Carlson (P62624)
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         211 W. Fort St., Ste. 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9696
                                         frances.carlson@usdoj.gov


Date: July 2, 2021




                               Page 11 of 12
Case 2:21-cr-20102-SJM-RSW ECF No. 28, PageID.191 Filed 07/02/21 Page 12 of 12




                          Certificate of Service

      I hereby certify that on Friday, July 2, 2021, I electronically filed

the foregoing United States’ Sentencing Memorandum with the Clerk of

the Court using the ECF system which will send notification of such

filing to all attorneys of record, including to Stacey M. Studnicki,

counsel for the defendant.


                                         /s/ Frances Lee Carlson
                                         Frances Lee Carlson (P62624)
                                         Assistant United States Attorney
                                         United States Attorney’s Office
                                         211 W. Fort St., Ste. 2001
                                         Detroit, Michigan 48226
                                         (313) 226-9696
                                         frances.carlson@usdoj.gov




                               Page 12 of 12
